NO. 4-10-0044      Opinion Filed 3/30/11

                      IN THE APPELLATE COURT

                            OF ILLINOIS

                          FOURTH DISTRICT

MASON WILLIAMS,                       )   Appeal from
          Plaintiff-Appellant,        )   Circuit Court of
          v.                          )   Livingston County
THE COMMISSARY DEPARTMENT OF THE      )   No. 09MR79
ILLINOIS DEPARTMENT OF CORRECTIONS,   )
PONTIAC CORRECTIONAL CENTER; PATRICK )
QUINN, Governor; MICHAEL RANDALL,     )
Director; JOSEPH V. MATHY, Warden;    )
MARCUS HARDY, Assistant Warden; MARK )
ALLAN, Commissary Supervisor; MARK    )
SPENCER, Law Library Supervisor; and )    Honorable
MARY RITZELL, Property Supervisor,    )   Jennifer H. Bauknecht,
          Defendants-Appellees.       )   Judge Presiding.
_________________________________________________________________

          JUSTICE STEIGMANN delivered the judgment of the court,
with opinion.
          Justices Turner and Appleton concurred in the judgment
and opinion.

                              OPINION

           In July 2009, plaintiff, Mason Williams pro se filed a

complaint pursuant to section 1983 of the federal Civil Rights

Act of 1991 (42 U.S.C. §1983 (1994)).     In January 2010, the trial

court dismissed Williams' complaint, noting that Williams'

complaint was frivolous and lacked "any arguable basis in law or

fact."   Williams appeals that dismissal, and we affirm.

                           I. BACKGROUND

           In May 1994, while serving an 18-year prison sentence,

a jury convicted Williams of two counts of aggravated battery on

a correctional officer (720 ILCS 5/12-4(b)(6) (West 1992)).     The

trial court thereafter sentenced Williams to 10 years in prison

on each count, with the sentences to run consecutively.    In
February 1996, we affirmed Williams' conviction and sentences.

People v. Williams, 277 Ill. App. 3d 1053, 661 N.E.2d 1186

(1996).

          Since our opinion in Williams was published in February

1996, Williams has filed the following civil appeals, expressing

dissatisfaction in one way or another with his prison accommoda-

tions, all of which this court or the federal courts have re-

jected:

                  A. Cases Filed in This Court

     *    Williams v. Walker, No. 4-05-0448 (June 13, 2006)

          (unpublished order under Supreme Court Rule 23) (pris-

          oner civil rights claim);

     *    Williams v. Dallas, No. 4-06-1102 (December 21, 2007)

          (unpublished order under Supreme Court Rule 23) (pris-

          oner mandamus petition);

     *    Williams v. Health Care Services, No. 4-06-1101 (Decem-

          ber 28, 2007) (unpublished order under Supreme Court

          Rule 23) (prisoner claim against prison health-care

          providers);

     *    Williams v. Illinois Department of Corrections, No. 4-

          10-0128 (February 18, 2011) (unpublished order under

          Supreme Court Rule 23) (prisoner mandamus petition);

                 B. Cases Filed in Federal Court

     *    Williams v. Snyder, No. 00-cv-01372 (C.D. Ill. 2000)

          (petition for writ of habeas corpus (general)) filed

          November 1, 2000, and closed November 6, 2000;


                              - 2 -
     *    Williams v. Mote, No. 04-cv-01208 (C.D. Ill. 2004)

          (petition for writ of habeas corpus (prison condi-

          tions)) filed June 29, 2004, and closed July 29, 2004;

     *    Williams v. McAdory, No. 04-cv-01438 (C.D. Ill. 2005)

          (prisoner civil rights claim) filed December 23, 2004,

          and closed January 18, 2005;

     *    Williams v. Mote, No. 04-cv-01439 (C.D. Ill. 2005)

          (prisoner civil rights claim) filed December 23, 2004,

          and closed January 20, 2005;

     *    Williams v. Walker, No. 05-cv-01004 (C.D. Ill. 2005)

          (prisoner civil rights claim) filed January 4, 2005,

          and closed January 18, 2005;

     *    Williams v. Wexford Health Care Service, No. 06-cv-

          01105 (C.D. Ill. 2006)(prisoner civil rights claim)

          filed April 21, 2006, and closed May 2, 2006;

     *    Williams v. Attorney General of the State of Illinois,

          No. 06-cv-01199 (C.D. Ill. 2006) (petition for writ of

          habeas corpus (general)) filed August 7, 2006, and

          closed August 8, 2006;

     *    Williams v. Mahone, No. 10-cv-01289 (C.D. Ill. 2010)

          (petition for writ of habeas corpus (prison condi-

          tions)) filed September 23, 2010, and closed October 8,

          2010.

                    C. The Current Case

          In July 2009, Williams pro se filed a complaint pursu-

ant to section 1983, alleging that defendants, Commissary Depart-


                              - 3 -
ment of the Illinois Department of Corrections (DOC), Pontiac

Correctional Center, the Illinois Governor, and various DOC

employees, violated his rights by (1) limiting his spending at

the prison commissary and (2) restricting him from enjoying

sufficient consumption of radio, television, and magazines.     In

January 2010, the trial court dismissed Williams' complaint with

prejudice, noting that Williams' complaint was frivolous and

lacked "any arguable basis in law or fact."

           This appeal followed.

          II. WILLIAMS' CLAIM THAT THE TRIAL COURT ERRED

           Williams pro se appeals, arguing that the trial court

erred by dismissing his complaint.     Specifically, Williams

contends that the court erred by dismissing his complaint because

prison officials violated his rights by (1) limiting his spending

at the prison commissary and (2) restricting him from enjoying

sufficient consumption of radio, television, and magazines.

Defendants respond that Williams' claims (1) are time-barred, (2)

have not been fully exhausted administratively, and (3) are, in

any event, substantively meritless.     Defendants' points are well

taken.   As previously outlined, Williams' current appeal is yet

another in a long line of frivolous appeals, lacking any arguable

basis in law or fact.

           In short, it appears that Williams, in an effort to

occupy his time while incarcerated, has been engaged in what can

best be described as "litigation for sport."     This court intends

to stop Williams' frivolous litigation or, at a minimum, make him


                               - 4 -
pay for continuing his abuse of the courts.

            Because we conclude that Williams' current claims are

as meritless as they have been for much of the last decade, we

affirm the trial court's judgment.      As part of our judgment, we

direct Williams to show cause within 30 days why sanctions should

not be entered against him under Illinois Supreme Court Rule

375(b) (eff. Feb. 1, 1994).    Until such time as (1) Williams

responds to this order and (2) this court determines what action

to take, we direct the clerk of this court to disregard--and by

that we mean to not file--any new appeals submitted to this court

by Williams.

                           III. CONCLUSION

            For the reasons stated, we affirm the trial court's

judgment.

            Affirmed.




                                - 5 -